TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 31, 2016



                                     NO. 03-14-00819-CV


                                    Judy Weirich, Appellant

                                                v.

                  IESI Corporation and Southside Wrecker, Inc., Appellees




        APPEAL FROM THE 33RD DISTRICT COURT OF BLANCO COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on November 12, 2014 and

December 8, 2014. Having reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the trial court’s judgment. Therefore, the Court affirms the trial

court’s judgment. The appellant shall pay all costs relating to this appeal, both in this Court and

in the court below.